Citation Nr: 1129412	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In March 2007, the matter was remanded for further development.

When the case was before the Board in March 2007, the Veteran's representative was Texas Veterans Commission.  He revoked their power of attorney in October 2008, and subsequently appointed Disabled American Veterans (DAV) as his representative.  In September 2009, he revoked DAV's power of attorney.  He has not appointed another representative, and represents himself in this matter.


FINDING OF FACT

The Veteran is reasonably shown to have erectile dysfunction as a complication of his service- connected diabetes mellitus and hypertension.


CONCLUSION OF LAW

Secondary service connection for erectile dysfunction, is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice timing or content is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is  sought; (2) a disability which is service connected; and (3)  competent evidence of a nexus between the two.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lay evidence can be competent and sufficient to  establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken  leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus  specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records are silent regarding erectile dysfunction.

Postservice (private and VA) treatment records from November 1978 to April 2010 show that the Veteran received urology treatment for complaints that included chronic prostatitis, discolored semen (April 2004), concern about contracting a venereal disease (February 2003) .  Erectile dysfunction was first noted, per the Veteran's report, on October 2004 VA examination, when he was noted to have reported that he had erectile dysfunction since 1975 (he has consistently since maintained that he did not provide such information).  

On August 2007 VA examination, the Veteran reported that his erectile dysfunction began in 1998, with complete impotence and absence of erections since 2000.  He was never been placed on treatment for erectile dysfunction (medication, pump, injection, or any other therapy), and did not remember ever seeking such treatment.  Upon a detailed review of the Veteran's claims file, the examiner opined:

"In my detailed review of [the Veteran's] records, I do not find any notation of any complaint of erectile dysfunction except that notation of October 2004.  There is no notation ascribing that condition as a diagnosis; not even a complaint.  Thus, the onset of erectile dysfunction is not medically documented and thus it is not possible for me to offer any comment other than to speculate as to whether the claimed erectile dysfunction is or is not due to his service-connected diabetes mellitus type 2.  As far as I can tell, there is no medical evidence in the record for anyone to be able to make that assessment or opinion.  It is all a matter of subjective, testimonial history from the [Veteran] as to if and when he has had erectile dysfunction and as to the etiology thereof."

On December 2008 VA examination, the Veteran reported that he was last able to have sexual intercourse in 2003 or 2004.  The examiner noted the April 2004 urology notation of yellow semen with sexual intercourse, and  opined, in part:

"At one VA examination, [the Veteran] reported to have erectile dysfunction since 1975 (he says that was a misquotation).  At another time, he said it was in 1998.  So, historically, it is not possible to ascertain the chronology of onset of erectile dysfunction.  And, since erectile dysfunction, is in itself, a subjective condition, [with no] objective measurability or manifestations, it is not possible to medically ascertain its presence or absence.  Other than the above notation of sexual intercourse having taken place in 2004, I have no other information or assessment to add to my comments . . on this issue.

True, SC conditions of diabetes mellitus and hypertension (along with medication for hypertension). . . are common causes of erectile dysfunction.  Thus, if the Board concedes that he indeed has erectile dysfunction, it is as likely as not that service connected conditions of diabetes mellitus and hypertension are etiologically responsible."

Erectile dysfunction was not noted in service, and there is no evidence (or indeed allegation) that it is somehow directly related to the Veteran's service.  The Veteran's theory of entitlement to service connection for erectile dysfunction is essentially one of secondary service connection.  There are three basic requirements for substantiating a claim of secondary service connection:  (i) There must be evidence of current  disability [i.e., for which service connection is sought]; (ii) there must be disability that is already service-connected; and (iii) there must be competent evidence that the disability that is already service-connected either caused or aggravated the  disability for which secondary service-connection is sought.

The December 2008 VA examiner explained that the presence of erectile dysfunction is established essentially based on subjective accounts.  The Board finds no reason to question the VA provider's explanation.  Notations in the record reflect that the Veteran has on several occasions provided a history of erectile dysfunction; while the history has been somewhat inconsistent (and the Veteran denies that he reported he has had erectile dysfunction since 1975, as was noted on October 2004 examination, but is contradicted but later records of concern about venereal disease and yellow semen with intercourse), it appears that treatment providers have accepted the Veteran's lay reports of erectile dysfunction; and the Board finds no reason to discount them.  Whether or not he can maintain an erection is something capable of lay observation.   See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007). 

The record reflects that the Veteran has service connected diabetes and hypertension.  The remaining question is whether or not the erectile dysfunction is related to those diseases.  The only competent (medical) evidence that adequately addresses that medical question is the opinion offered by the December 2008 VA examiner, who indicated that both diseases (as well as anti-hypertensive medication) are known cases of erectile dysfunction, and that if VA conceded that the Veteran has erectile dysfunction, he would consider such disability related to/a complication of the service-connected entities.  

Accordingly, all the requirements for establishing secondary service connection are met, and service connection for erectile dysfunction is warranted.   







ORDER

Secondary service connection for erectile dysfunction is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


